Title: To Thomas Jefferson from William Henry Harrison, 6 August 1802
From: Harrison, William Henry
To: Jefferson, Thomas


          
            Sir
            Vincennes 6th. Augt. 1802
          
          When I had the honour to see you in Philadelphia in the Spring of the year 1800 you were pleased to recommend to me a plan for a Town which you supposed would exempt its inhabitants in a great degree from those dreadful pestilences which have become so common in the large cities of the United States. As the laws of this Territory have given to the Governor the power to designate the seats of Justice for the Counties, and as the choice of the Citizens of Clark County was fixed upon a spot where there had been no town laid out, I had an opportunity at once of gratifying them—of paying respect to your recommendation, and of conforming to my own inclinations—The proprietor of the land having acceded to my proposals a Town has been laid out with each alternate square to remain vacant forever (excepting one Range of squares upon the River)—and I have taken the liberty to call it Jeffersonville—The beauty of the spot on which the Town is laid out, the advantages of the situation (being just above the Rapids of the Ohio) and the excellence of the plan, makes it highly probable that it will at some period not very remote become a place of considerable consequence—At the sale of the lots a few days ago several of them were struck off at 200 Dollars. It is in contemplation to cut a canal round the Rapids on this side—a project which it is said can be very easily executed and which will be highly beneficial to the Town. Indeed I have very little doubt of its flourishing. It is my ardent wish that it may become worthy of the name it bears, and that the Humane & benevolent views which dictated the plan may be reallised—
          If Sir it should again happen that in the wide Range which you suffer your thoughts to take for the benefit of Mankind—the accomplishment of any of your wishes can in the smallest degree be aided by me—I beg you to beleive that your commands shall be executed to the utmost extent of my small talent.
          I have the Honour to be with sincere attachment Sir your most Hum Sevt.
          
            Willm. Henry Harrison
          
          
            P.S. I have done myself the Honour to enclose a plan of the Town of Jeffersonville and one which shews its situation with Regard to Louisville & Clarksville.
          
        